DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 4-22 are pending, of which claims 6, 7, 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 4-5, 8-11 and 21-22 are under current examination.
The amendment necessitated new claim rejection as set forth below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 4-5, 8-11, 21-22 and elected species are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite isolated compounds, which are present in a natural material, avocado seed. This   judicial exception is not integrated into a practical application because the claims merely recite compounds isolated from a natural material.  Claims 9-11 and 21-22 are composition claims, which are encompassed by avocado itself, i.e. compound + water or starch etc. (uncolored component).  A naturally occurring material comprising the compound and or naturally occurring compound is therefore not precluded. Further, the limitations of claims “a dye solution---solubilized in water is also read by naturally occurring material, avocado seed, which comprises the compound in a solution form with water. Since Avocado seed comprises the compound of the instant claims in solution with water, the solution is expected to act as dye. Since Avocado seed comprises same compound of the instant claims, the compound of the avocado seed may also be solubilized in water.
According to applicant’s disclosure, the claimed compounds are synthesized or alternatively isolated from avocado seed. Applicant further discloses   isolation of the compounds from natural product and the compound has color, and thus a natural product. 
The claimed compounds are analyzed to determine if the purified compounds have any characteristics (structural, functional, or otherwise) that are different from naturally occurring compounds in avocado seed and the answer is no. There is no difference between the purified compound and the compound naturally found in avocado. The claim therefore encompasses compounds that are structurally and functionally identical to naturally occurring compounds in avocado seed. Because there is no difference between the claimed and naturally occurring  compounds, the claimed compounds do not have markedly different characteristics from what occurs in nature, and thus the invention in claims  a “product of nature” exception. Accordingly, the claims are directed to an exception. Because the claim does not include any additional features that could add significantly more to the exception,  the claims do not qualify as eligible subject matter, and are rejected under 35 U.S.C. § 101. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s)   4-5, 8-11, 21-22 and elected species are rejected under 35 U.S.C. 102(a) (1) and 35 U.S.C. 102(a) (2) as being anticipated by Jensen (US 2,550,254).
Jensen discloses an orange-red extract from ground avocado pits that is extracted with a solvent (Example 1 lines 15-20, column 5 lines 28-43), and is an edible material as claimed, because it is used as an antibacterial food additive and diluted with water, i.e. solubilized in water (col 3 and 4-Test 1 and 2; column 6 lines 56-65).   The   claimed   compound   is considered to be inherently present in the extract, and have properties of imparting color to a substrate; is a dye solution (with a yellow, red or orange color (col 3, example 1). 

Since the cited prior art reads on all limitations of the instant claims 4-5, 8-11 and 21-22, these claims are anticipated.

Claim(s)   4-5, 8-11, 21-22 and elected species are rejected under 35 U.S.C. 102(a) (1) and 35 U.S.C. 102(a) (2) as being anticipated by Ziegler (US 20170121363; effective filing date 11/2015).
Ziegler discloses same compound as the elected species and an edible composition comprising the same solubilized in water and colors (therefore dye) (abstract; paragraphs 0461-0468; Claims, especially claims 7-10):

    PNG
    media_image1.png
    263
    422
    media_image1.png
    Greyscale
 Since the cited prior art reads on all limitations of the instant claims 4-5, 8-11 and 21-22, these claims are anticipated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 

Claims 4-5, 8-11, 21-22 and elected species in the instant application are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims 7-22 of copending US application 15343810.
Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons: 
The claims of instant application are drawn to a compound and a composition and copending applications is also drawn to the same compound and a composition.
The difference of wording, however, does not constitute a patentable distinction, because the compound and the composition of the instant claims is disclosed by the copending applications.  For the foregoing reasons, the instantly claimed compound and composition is made obvious.	 
This is provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet. 
Response to Arguments
Applicant’s remarks and amendment, filed on 02/22/2021, have been fully considered but not found persuasive.
Applicant argued that the claimed isolated product has markedly different characteristics from the compound in its natural state. Applicant argued that compound and composition of the instant claims may be seen as practical application of the natural product. Applicant further argued that the composition of the instant claims is a dye and avocado pit is not the same color as the dye reported in the instant claims. Applicant argued that the stable compound do not exist in the avocado seed prior to the processing reported in the application.
This is not found persuasive and the instant claims stand rejected under 101. This is because applicant only argued but provided no evidence how the isolated compound is different from the naturally occurring compound. The compound and composition of the instant claims cannot be seen as practical application of the natural product, as the instant claims are drawn to a compound and a composition and not to a process of using the compound or the composition. If the composition of the instant claims comprising same compound and water is a dye then avocado pit comprising the same compound and water is also a dye and is of same color.  Applicant only argued but provided no evidence that the stable compound do not exist in avocado seed prior to processing. Avocado seed has existed for centuries and so is the compound, and thus stable. 
Further, Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just Attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. 

Applicant argued that the patent ‘254 fails to teach the claimed isolated compounds as the patent ‘254 just described grinding of avocado pits whereas the instant specification requires multiple rounds of purification to obtain the isolated product.  Applicant also argued that patent ‘254 uses acetone to prepare a non-aqueous solution.
This is again not found persuasive because the compounds of the instant claims are isolated from avocado pit and the patent teaches grinding the avocado pit and using it. Thus compounds of the instant claims are expected to be present in the grinded avocado pit. Further, the cited prior art teaches dissolving the extract of avocado pit in making an aqueous solution. Please see the new rejection as set forth above. 
Applicant argues that the canceling of claims 1-3 renders the rejection moot over US 20170121363. Applicant argues that US 20170121363 compound:

    PNG
    media_image2.png
    303
    792
    media_image2.png
    Greyscale
is different from the elected species:

    PNG
    media_image3.png
    514
    863
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    110
    828
    media_image4.png
    Greyscale

This is again not found persuasive as canceling claims 1-3 did not obviate the anticipation rejection of the elected species. Further, drawing a compound in a different manner (by making a bridge outside seven membered ring or inside the ring; or flipping the compound) does not make compounds different. There is no difference in tail position from the seven membered ring (its just flipping of compound)  or having a saturated five membered ring (drawn inside or outside of the seven-membered ring). The compound of the application US 20170121363 is exactly the same as the elected species. 
The Applicant further argues over ODP rejection, which is the same as published application US 20170121363 because of the same reasons as described above.
This is again not found persuasive and as set forth above as application US 20170121363 discloses compound of the instant claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PANCHAM BAKSHI whose telephone number is (571)270-3463.  The examiner can normally be reached on M-Thu 7-4.30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PANCHAM BAKSHI/Primary Examiner, Art Unit 1623